                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

WAVE LENGTH HAIR SALONS OF
FLORIDA, INC., on behalf of itself and
all others similarly situated

               Plaintiff,

v.                                                 Case No: 2:16-cv-206-FtM-38MRM

CBL & ASSOCIATES PROPERTIES,
INC., CBL & ASSOCIATES
MANAGEMENT, INC., CBL &
ASSOCIATES LIMITED
PARTNERSHIP and JG GULF
COAST TOWN CENTER, LLC,

              Defendants.
                                          /

                                         ORDER1

       Before the Court is Defendants’ Unopposed Motion to Strike or to Allow

Defendants’ Reply Brief to Stand as Filed (Doc. 208). Plaintiff does not oppose the relief

requested. This matter is ripe for review.

       Defendants seek to strike the eleventh page of their Reply in Support of their

Motion for Summary Judgment because it fails to comply with the Court’s briefing order




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
on page limits. (Docs. 176; 208; 210). After review, the Court finds good cause to grant

Defendants’ motion. It will strike the eleventh page of Defendants’ reply brief.

       Accordingly, it is now

       ORDERED:

       1. Defendants’ Unopposed Motion to Strike or to Allow Defendants’ Reply Brief to

          Stand as Filed (Doc. 208) is GRANTED. The eleventh page of the Defendants’

          Reply Brief (Doc. 210) is STRICKEN.

       DONE and ORDERED in Fort Myers, Florida this 1st day of November 2018.




Copies: All Parties of Record




                                            2
